WHEREAS by Order of Apportionment of the Senate by this Court (reported Me., 233 A.2d 137) and dated July 28, 1967 the Penobscot Indian Reservation was in fact included in District Number Twenty-seven, but by inadvertence was not included in the list of municipalities and unorganized territories of which District Number Twenty-seven consisted.
NOW THEREFORE, said - Order is hereby amended by striking the semi-colon at the end of the paragraph describing District Number Twenty-seven, and inserting in the place thereof a comma and adding the words “and Penobscot Indian Reservation” so that the paragraph describing said Senatorial District shall read as follows:
“District Number Twenty-seven, consisting of the municipalities and unorganized territory of Charleston, Hudson, Alton, Argyle Township, Milford, and all municipalities and unorganizéd territories in Penobscot County to the north and east of these municipalities and unorganized territory, and Penobscot Indian Reservation.”
Dated at Augusta, Maine, this thirteenth day of March, 1968.
ROBERT B. WILLIAMSON Chief Justice
DONALD W. WEBBER
WALTER M. TAPLEY, JR.
HAROLD C. MARDEN
RANDOLPH A. WEATHERBEE Justices
DUFRESNE, J., did not participate in this decision.